DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 06/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-12 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, symbols for claimed parameters (e.g. Ts, Tp) should be in parenthesis as the symbols seem to be reference characters in the instant drawings and specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the printhead comprising an operational volume for holding a feedstock, a viscosity of which can change” which is indefinite. The term “a viscosity” is property of a material and it is not a structural element of the claimed apparatus.  Thus, it is not clear how is the apparatus comprising a viscosity?
The limitation is examined below as --the printhead comprising an operational volume for holding a feedstock has a viscosity of which can change--.
Claim 4 recites “at least a portion of the channel (32, 33) runs through the temperature-control part”. There is insufficient antecedent basis for this limitation in the claim because claim 4 depends from claim 3 and “the channel” is not introduced until Claim 2. Claim 4 has been interpreted below as if it depends from Claim 2.  Appropriate correction is required.
Claim 10 recites “the input zone (11)” There is insufficient antecedent basis for this limitation in the claim. Is claimed “input zone (11)” same or different from the “an intake zone (11)” introduced in claim 8? The limitation is examined below as -- the intake zone (11)--.
Claim(s) 2-12 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites the limitation “the temperature-control part is produced by additive manufacturing” and claim 12 recites the limitation “the temperature-control part is produced by 3D printing” which are directed towards a product. For products (machines (apparatuses), manufactures, or compositions), the claim limitations will define discrete physical structures or materials (See MPEP 2103C). Even though claims 6 and 12 are product-by-process, which are limited by and defined by the process, determination of patentability is based on the product itself (i.e., differences in product characteristics), and not on its method of production (See MPEP 2113).  Thus, claims 6 and 12 are improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-10 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mori (JP 2015168135A with English machine translation attached).
claim 1, Mori teaches a printhead (100) for a 3D printer ( see Fig.1; [0012] of the English translation attached), the printhead comprising an operational volume (storage part (6)) for holding a feedstock (1), a viscosity of which can change (i.e. the granular solid material transformed into a molten resin (5) after melting) (see annotated Fig.1 below;[0013] of the English translation attached), and the printhead comprising a plunger (piston (7)), wherein the operational volume ((storage part (6)) can be changed by moving the plunger (7) and wherein the operational volume has an outlet (61) through which a liquid phase (molten resin (5)) of the feedstock (1) can be extruded by moving the plunger (7) (see annotated Fig.1 below;[0013] and [0025-0026]  of the English translation attached), characterized in that the plunger has temperature-control means (i.e. heater (32) incorporated in the piston (70) and capable to heat and melt the material in the melting portion heat and melt the material in the melting portion) (see annotated Fig.1 below;[0033] and [0054] of the English translation attached).
Regarding claim 3, Mori further teaches the printhead, characterized in that the plunger (7) is divided into a print part (i.e. a portion of the piston (7) passes through the melting portion (2) and discharges the molten material of the storage portion (6) facing the feedstock (1) and a temperature-control part facing away from the feedstock and in thermal contact with the print part (see annotated Fig.1 above and Figs. 4-5;[0013] of the English translation).
Regarding claim 6, Mori further teaches the printhead, characterized in that the temperature-control part is produced by additive manufacturing (i.e. temperature-control part of the piston (7) is capable to be produced using a technique which is particularly well suited to the production 3D part (see [0012-0013], [0056] of the English translation) (Please see the rejection of claim 6 under 112 (d) above). 
Regarding claim 7, Mori further teaches  the printhead, characterized in that the plunger (7) is coupled by heat conduction to a heat reservoir (heater (31)) (see Figs.1 and Fig.5;[0032-0034] and [0055] of the English translation attached).
Regarding claim 8, Mori further teaches the printhead, characterized in that the operational volume (6) has an intake zone (11) with a feed (92) for the feedstock (1) and also a heatable plastification zone (melting portion (2)), wherein the plunger (7) is configured to be introduced into the intake zone (see annotated Fig.1, Fig. 5; [0044] of the English translation attached).
claim 9, Mori further teaches the printhead, characterized in that the temperature-control means (heater (32) coupled to a control unit (561) ) are capable to configured to keep a temperature Ts of the input zone (i.e. a temperature of the granular solid material at the feeding point)  below a temperature Tp from which the feedstock (1) is plasticized (i.e. a temperature of the granular material  (1) after melting at the melting portion (2) , even when the liquid phase of the feedstock (melted resin (5)) leaves the outlet (61) (see annotated Fig.1, Fig. 5;[0013], [0033-0035]  and [0064] of the English translation attached).
Regarding claim 10, Mori further teaches the printhead, further comprising a cooling system (11) of the input zone arranged outside the operational volume (6) (see annotated Fig.1, Fig. 5;[0044]  and [0073] of the English translation attached).
Regarding claim 12, Mori further teaches the printhead, characterized in that the temperature-control part is capable to be produced by 3D printing (i.e. temperature-control part of the piston (7) is produced using a technique which is particularly well suited to the production 3D part (see [0012-0013], [0056] of the English translation) (Please see the rejection of claim 12 under 112 (d) above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims 1 and 3 above, and further in view of Kim (US 2016/0200024).
Regarding claims 2 and 4, Mori further teaches the printhead (supply device (100)) comprises the cooling unit for cooling a portion of the print head in the vicinity of an inlet of the melting portion (2) in order to prevent the molten resin from adhering to the plunger (4) (see [0044] of the English translation).  However, Mori does not teach that the plunger has at least one channel for conducting a temperature-control medium. 
In the same field of endeavor, 3-D printing, Kim teaches 3-D printer includes an extruder (100) comprises a plunger (a screw (10)) (see Figs.1-2; [0025] and [0034]), wherein the screw has at least one channel for conducting a temperature-control medium (i.e. cooling water); wherein at least a portion of the channel runs through a temperature-control part (jacket (170)) (see Figs.1-3;[0014], [0036],[0051] and [0056-0057]), Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a printhead as taught by Mori with the plunger has at least one channel for conducting a temperature-control medium and at least a portion of the channel runs through a temperature-control part as taught by Kim in order to provide a heat exchanger capable of cooling the printhead, and also doing so would allow for limiting melting above a thermal break near the heater (see [0057]).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mori (JP 2015168135A with English machine translation attached).
Regarding claim 5, Mori does not explicitly teach that the print part is produced from a harder material than the temperature-control part. However, Mori teaches that the print part of the piston (7) passes through the melting portion (2) and discharges the molten material of the storage portion (6) (see annotated Fig.1 above;[0013] of the English translation) and as a material for the piston (7), a metal, hardened chromium (Cr) steel having abrasion resistance and corrosion resistance, stainless steel, or the like may be used , and any material may be used as long as it satisfies the required heat resistance (see [0045] of the English translation). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a printhead as taught by Mori with the print part is produced from a harder material than the temperature-control part in order to provide a print part with (Please see MPEP 2144.07 for further details)
Regarding claim 11, Mori further teaches the printhead (supply device (100)) characterized in that the plunger (7) is connected to a drive source (i.e. a hydraulic cylinder (19) presses the piston (7) toward the storage portion (6)) (see Figs. 1 and 3; [0028-0030] of the English translation) but Mori does not teach that the plunger is connected via a thermally insulating connection piece to a drive source. However, since Mori teaches the heater (32) incorporated in the piston (70) heat and melt the material in the melting portion(see annotated Fig.1 below;[0033] and [0054] of the English translation attached), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a printhead as taught by Mori with the plunger is connected to a drive source via a thermally insulating connection piece in order to prevent a damage to the drive source from overheating.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743